department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have question’ about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations _ enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s _ department of the treasury internal_revenue_service cincinnati oh legend b organization c number d organization f number g number w city x state y date k amount m amount date date employer id number contact person id number contact telephone number contact fax number uil 5dollar_figure-30 n amount p amount q amount r amount s amount t amount v amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records letter rev catalog number 47630w issue do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons described below facts you were incorporated in the state of x on y your articles of incorporation state your purposes are to provide business consulting services to new or establish business owners to provide grant writing services to provide fiscal agent services to non-established non-profit organizations to assist in the startup of new small_business and to provide training and administration service there was another document submitted with your application_for exemption titled articles of incorporation that does not show proof of filing with the state of x this document states that your purposes are e e e e e to provide business consulting services to provide grant writing services to provide services as a fiscal agent to for-profit organizations nonprofit_organizations and llc organizations to educate the general_public of how to start a new business grant writing operating a non-profit or for- profit business to provide social services training and job development for children youth and families and to do all such things as are incidental or conducive to the attainment of the above objects within the purview of sec_501 of the internal_revenue_code article five of this document also states that the corporation does intend on issuing stock to only employees of the corporation you currently have six board members four of your board members are related two of your board members the ceo president and the treasurer will be compensated sec_3_1 of your bylaws states that there shall be seven directors of the corporation and each director shall hold office until the next annual meeting of shareholders and until his her successor has been elected and qualified section dollar_figure of your bylaws states that the term of office of a director may be terminated voluntarily automatically upon termination of ownership of b by action at a meeting of owners or for cause by a two-thirds vote of the board you were formed to provide services to individuals non-profit organizations and for-profit businesses you provide grant writing business plan and business consultation services to individuals and small_business owners you provide employment training and entrepreneurship training as well as training on how to start a new business and you assist in the operation of non-profit and for-profit businesses you also provide fiscal agent services through your fiscal agent services funds are given to small_business owners who are not tax- exempt or to for-profit agencies searching for grant services that do not have non-profit status if a grant proposal is approved you will monitor and document funds provided to the company in the past you have provided assistance in grant writing for individuals entrepreneurs and small_business owners who were seeking grant funding you have also provided free consultation training and community resources throughout w x you listed the following services that are available for your customers e e grant writing and research assistance consultation for small_business start-up and establish business owners catalog number 47630w letter rev e e training and administration services fiscal agent services to non-established non-profit organizations and for organizations without tax exempt status the services listed above are offered on a low cost contracted payment plan to your customers you also plan to provide free training in the areas of entrepreneurship and one-on-one business plan overview reviews you will offer additional trainings on creating a business plan networking and how to write proposals that will be offered for low cost fees you provided a list of fees for many of your services the fee for business start-up for small_business owners is dollar_figurem this fee is made up of the following federal and state identification_number - dollar_figures business plan - dollar_figuren articles of incorporation - dollar_figurep bylaws - dollar_figureq c - complete entire application and attachments - dollar_figurer the fees for small_business start-up are subject_to change based on the need of the items you may also offer these services for free to those who demonstrate an inability to pay or you may offer them on a sliding scale you charge dollar_figurev and or g of an award grant for grant proposals rfps the amount charged may vary depending on the level of research documentation and travel for each project the fees are created based on the going average of other grant writers you charge dollar_figurev per month or f of the awarded grant for your fiscal agent services the services can include administration services with varying fees contract monitoring and documentation for dollar_figures per month and payroll and account services for dollar_figurev per month you offer several add on services including training on topics such as case management customer service business tax employee tax and other requested training for business operations at dollar_figures per hour you offer payroll services for dollar_figures per month for employees and dollar_figuret per month for over employees your quarterly tax services are dollar_figurep per quarter and you work on memos and contracts for varying costs you also work on policies and procedures and employee handbooks for dollar_figurek your fees are compared against local consultants in the area and the wages section of the d statistics you create the fees based on the going average of other grant writers and reduce them to meet your target population all payments for services are subject_to negotiation payment plans are set up with a down payment and then monthly installments thereafter your fees are non-refundable if services have been provided your clients have a c day grace period to cancel all services in writing and you will charge a cancellation fee that is deducted from the funds that are to be returned your clients include start-up low-income minority clients the disabled veterans women disadvantaged workers and low-income prospect business owners in the past you have provided services to individuals and small businesses that were unable to pay or they provided a reduced payment to you letter rev catalog number 47630w ' law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it in revrul_69_266 1969_1_cb_151 an organization formed and controlled by a doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code in revrul_69_528 1969_2_cb_127 an organization formed to provide investment services on a fee basis exclusively to organizations exempt from federal_income_tax under sec_501 of the code was found to not be exempt under c of the code in revrul_71_529 1971_2_cb_234 distinguished by revrul_72_369 below a nonprofit organization that provided assistance in the management of participating colleges' and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code by assisting the participating colleges and universities to manage their endowment or investment funds more effectively for fees that represent less than fifteen percent of the total cost the organization was found to be operating in an exclusively exempt manner in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code the ruling found that providing managerial and consulting services on a regular basis for a fee was a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish an activity as charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the letter rev catalog number 47630w conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center application of law you are not described in sec_501 of the code because you are not operated exclusively for charitable religious or educational_purposes although several of your activities consist of providing education more than an insubstantial part of your operations is providing services for fees such as consulting and grant writing you are not described in sec_1_501_c_3_-1 of the regulations because you are not organized and operated exclusively for one or more exempt purposes you operate as a consulting agency your fees are set at current market rates and are compared against local consultants in the area and the wages section of the d statistics you are not described in sec_1_501_c_3_-1 of the regulations because you have failed to establish that you are not operated for the benefit of your founder and other board members a document titled articles of incorporation that you submitted states that you intend to issue stock to employees of the organization your ceo president and treasurer are both employees and your bylaws refer to shareholders and owners of the corporation you are similar to the nonexempt organization in revrul_69_266 like that organization you charge prices similar to what comparable companies charge for the same services you are similar to the organization described in revrul_69_528 in that you provide services for a fee to individuals and unrelated for-profit and non-profit entities the fact that some of your services may be provided to low-income minority clients the disabled veterans women disadvantaged workers and low-income prospect business owners is not sufficient to characterize the activities as exempt within the meaning of c of the code catalog number 47630w you are not similar to the exempt_organization in revrul_71_529 the fees for your services are priced at market rates they are not substantially below cost and they lack the donative element necessary to be considered charitable your pricing policy is commercial in nature additionally your services are not limited to c organizations letter rev you are similar to the nonexempt organization in revrul_72_369 you are providing consultation services on a regular basis for a fee and you operate in a manner similar to a trade_or_business ordinarily carried on for profit you do not limit your services to c organizations providing such services is a regular trade_or_business ordinarily carried on for profit the fact that some of your services are provided to low-income minority clients the disabled veterans women disadvantaged workers and low-income prospect business owners is not sufficient to characterize the activity as charitable since you are operating a regular trade_or_business you have an underlying commercial motive as noted in better business bureau of washington d c further your operations benefit your board members which also constitutes a substantial nonexempt purpose see old dominion box co your commercial motive and substantial nonexempt purpose preclude exemption under sec_501 of the code your operation of a consulting company constitutes common commercial activities rather than activities that further charitable or educational_purposes your operations are similar to those described in b s w group and airlie foundation as your services are competing with a number of non-exempt commercial for-profit companies through your product pricing pattern compensated staff and clients you serve conclusion based on the facts provided you do not meet the operational_test under sec_501 of the code although several of your activities include providing education your main activities consist of offering various business services for fees you are therefore operating in a commercial manner and you are not an organization described in sec_501 of the code because you are not operated exclusively for charitable educational scientific or religious purposes contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements catalog number 47630w letter rev you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely enclosure publication director exempt_organizations letter rev catalog number 47630w
